Name: 2011/315/EU: Council Decision of 23Ã May 2011 concerning the allocation of funds decommitted from projects under the ninth and previous European Development Funds for development cooperation in Southern Sudan
 Type: Decision
 Subject Matter: cooperation policy;  Africa
 Date Published: 2011-05-28

 28.5.2011 EN Official Journal of the European Union L 142/61 COUNCIL DECISION of 23 May 2011 concerning the allocation of funds decommitted from projects under the ninth and previous European Development Funds for development cooperation in Southern Sudan (2011/315/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 thereof, Having regard to the proposal from the European Commission, Having regard to the Internal Agreement between Representatives of the Governments of the Member States, meeting within the Council, on the Financing of Community Aid under the Multiannual Financial Framework for the period 2008 to 2013 in accordance with the ACP-EC Partnership Agreement and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies (1), and in particular Article 1(4) and Article 6 thereof, Whereas: (1) Southern Sudan is expected to formally declare its independence from the North on 9 July 2011, as a result of a self-determination referendum held in application of the 2005 Comprehensive Peace Agreement. (2) In the post-independence phase, the newly created State of South Sudan (South Sudan) will have to cope with numerous humanitarian and socioeconomic challenges in a context of reduced governance capacity and political fragility. In these circumstances, external aid is likely to become all the more important to assist South Sudan in fighting extreme poverty, empowering local communities and delivering early peace dividends to the population. (3) South Sudan is expected to request accession, soon after its independence, to the Partnership Agreement between the Members of the African, Caribbean and Pacific group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (2), as last amended in Ouagadougou on 23 June 2010 (3). However, it will take time before the tenth European Development Fund (EDF) funding becomes effectively available following accession, thus entailing the risk of a financing gap during that period. (4) In its Decision 2010/406/EU of 12 July 2010 concerning the allocation of the funds decommitted from projects under the ninth and previous European Development Funds (EDF) for the purpose of addressing the needs of the most vulnerable population in Sudan (4), the Council decided on a first allocation of EUR 150 million for the purpose of addressing the needs of the most vulnerable populations in Sudan. Of that amount, EUR 85 million has been earmarked already for Southern Sudan. Such an amount is however considered insufficient to cope with the immense needs of state- and capacity-building, as well as the development needs for the majority of the population. (5) In order to bridge the remaining financing gap, it is appropriate to allocate for the benefit of the population and public institutions in Southern Sudan more funds decommitted from the ninth and previous EDFs. (6) Those decommitted funds should be used to support the implementation of the Three Year Southern Sudan Development Plan (2011 to 2013), on the basis of financing decisions to be adopted by the Commission. Provision should also be made to cover the cost of support measures. (7) For the purpose of simplification, the funds should be managed in accordance with the implementation arrangements applicable for the tenth EDF, HAS ADOPTED THIS DECISION: Article 1 1. An amount of EUR 200 million of funds decommitted from projects under the ninth and previous European Development Funds (EDF) shall be allocated for development cooperation in Southern Sudan and 3 % of that amount shall be allocated for support expenditure by the Commission. 2. The funds set out in paragraph 1 shall be managed in accordance with the implementation arrangements applicable for the tenth EDF. Article 2 This Decision shall enter into force on the day following that of its adoption. Done at Brussels, 23 May 2011. For the Council The President C. ASHTON (1) OJ L 247, 9.9.2006, p. 32. (2) OJ L 317, 15.12.2000, p. 3. (3) OJ L 287, 4.11.2010, p. 3. (4) OJ L 189, 22.7.2010, p. 14.